





CITATION:
Ranger v. Penterman, 2011
          ONCA 496



DATE: 20110706



DOCKET: C49077



COURT OF APPEAL FOR ONTARIO



Weiler, Rouleau and Karakatsanis JJ.A.



BETWEEN



Claude
          Ranger and Claudette Ranger



Plaintiffs (Appellants on Appeal)



and



Louis Penterman and Patricia Penterman (also known as
          Patricia Leigh McGowan)



Defendants (Respondents on Appeal)



Justin Bertrand, for the appellants



Guy R
é
gimbald,
          for the respondents



Heard:
May 2, 2011



Judgment Released:  May
          31, 2011



On appeal from the judgment of Justice Michel Charbonneau of
          the Superior Court of Justice dated June 4, 2008.



COSTS ENDORSEMENT



[1]

In allowing this appeal and granting judgment to
    the appellant, we ordered costs for both the appeal and the trial, subject to
    submissions by the parties.

[2]

With respect to the trial costs, the appellant made
    two very reasonable Rule 49.11 offers and should therefore be entitled to costs
    on a substantial indemnity scale subsequent to the date of the first offer. The
    respondents made no offers to settle. The fact that the respondents were
    self-represented is not a reason to deny the appellants substantial indemnity
    costs.

[3]

However, in our view, the amount requested is not
    proportionate to the amount in issue.

[4]

The trial costs to the appellants are therefore amended
    and fixed in the amount of $30,000. The appeal costs awarded shall remain fixed
    at $15,000.

Karen
    M. Weiler J.A.

Paul
    Rouleau J.A.

Karakatsanis
    J.A.


